Citation Nr: 9904837	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  The veteran has appealed.  The veteran's claims file 
was subsequently transferred to the RO in Sioux Falls, South 
Dakota.
REMAND

The Board initially notes that the claims file includes 
several diagnoses of PTSD, to include an Axis I PTSD 
diagnosis in a May 1997 VA hospital report.  The Board 
further notes that the veteran has related a history that 
includes many stressors which are not related to his service, 
to include participating in or otherwise witnessing 
gunfights, murders, assaults, and exposure to dead bodies 
during approximately 25 years as a policeman.

The veteran's DD Form 214 indicates that he served on active 
duty in the Marine Corps from March 1969 to September 1970.  
His primary military occupational specialty (MOS) was that of 
a rifleman.  His sea and air travel embarkation slips (NAVMC 
Form 118(17)) indicate that he served in Vietnam from 
September 12, 1969 to August 9, 1970.  He received no 
decorations evincing combat service.  See 38 C.F.R. 
§ 3.304(f) (1998).  The veteran's record of service (NAVMC 
Form 118(3)) indicates that he served with the 3d Military 
Police Battalion, FLC, during his entire time in Vietnam.  
This form indicates that the veteran was assigned to Company 
B from September 14, 1969 to June 1, 1970, to H&S 
(Headquarters and Supply) Company from June 2, 1970 to July 
1, 1970, and to Company D from July 2, 1970 to August 9, 
1970.

In a statement, apparently received by the RO in June 1997, 
the veteran gave the following account of his stressors: 1) 
during boot camp he was beaten by his drill instructors on 
two occasions; 2) upon his arrival in Vietnam, he was 
assigned to the security platoon of the III MAF (Marine 
Amphibious Force) brig, about 30 miles west of DaNang, where 
he often was sent out on patrols and ambushes.  On one 
occasion, his patrol was fired at by South Vietnamese Army 
(ARVN) troops as they tried to return to the compound at 
night. 

In February 1998, a letter was received from the United 
States Marine Corps Historical Center (USMCHC).  The letter 
stated that the USMCHC could only provide copies of two 
months of command chronologies, or 100 pages of copies 
material (whichever is more), without charge.  The letter 
also noted that the veteran had failed to provide the date 
for his alleged stressor involving being fired upon by the 
ARVN, and he was requested to provide a list, in priority 
order, of the months in which he asserts that his stressors 
occurred.  A fee schedule was provided should the veteran 
desire to pay for additional copies of records, beyond those 
provided at no cost.  

There is no indication in the claims file that the RO has 
asked the veteran to provide the information requested by the 
USMCHC in its February 1998 letter.  MANUAL M21-1, Part VI, 
paragraph 11.38(f)(5) (Change 65, Oct. 28, 1998); see also 
Cohen v. Brown, 10 Vet. App. 138, 148 (1997) (as part of duty 
to assist under 38 U.S.C.A. § 5107(a), VA is required to 
inform veteran of additional information sought by an office 
responsible for verification of stressors).  On remand, the 
RO should inform the veteran as to the specific information 
sought by the USMCHC in its February 1998 letter.  Any 
additional pertinent information subsequently provided by the 
veteran should then be included in a request to the USMCHC 
for verification of the identified stressor(s).  In turn, any 
further evidence obtained from the USMCHC should be provided 
to the veteran to afford him an opportunity to respond.  See 
Cohen, 10 Vet. App. at 149.  Then, any new USMCHC information 
and rebuttal evidence and argument submitted by the claimant 
should be considered in the RO's readjudication of this 
claim.

As a final matter, the Board notes that in a letter dated in 
March 1998, the veteran's representative, the Veterans of 
Foreign Wars of the United States (VFW), stated that they 
were revoking the Power of Attorney that they had on the 
veteran because they could no longer represent him.  
Nevertheless, in April 1998, the veteran filed a Power of 
Attorney (VA Form 21-22) in which he indicated that he 
desired to have the VFW represent him in his appeal.  A 
report of contact (VA Form 119), dated in January 1999, shows 
that the VFW again declined to represent the veteran.  On 
remand, the veteran should be advised that VFW has declined 
to represent him, and that he may wish to find another 
representative.




Based on the foregoing, additional development is required.  
Therefore, this case is REMANDED for the following action:

1.  The RO should notify the veteran that 
VFW has declined to represent him in his 
appeal, and that he may wish to find 
another representative.

2.  The RO should request the veteran to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors he alleges he was 
exposed to in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, including the date of the 
specific combat incident(s) to within 
seven days, type and location, numbers 
and full names of casualties, and other 
units involved, and any other identifying 
details.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  The veteran should be 
informed that he has the ultimate 
responsibility to obtain such 
information.  All relevant information on 
combat stressors should be forwarded to 
the USMCHC for verification.

3.  The veteran should be requested to 
identify all records of treatment for 
PTSD, from VA and non-VA health care 
providers, which he has received since 
1997 which are pertinent to his claim and 
which are not currently associated with 
the claims file.  Upon obtaining any 
necessary authorizations, an attempt 
should be made to obtain all identified 
records of treatment.
4.  If, and only if, the veteran comes 
forward with significant, additional 
details regarding his stressors, the RO 
should review the file and prepare, to 
the extent possible, a detailed summary 
of all the claimed stressors.  The RO 
should forward a copy of the detailed 
summary of the claimed stressor(s), a 
copy of the veteran's "record of 
service" (NAVMC 118(3)), and copies of 
any other relevant service or service 
medical records, to the Department of the 
Navy, Headquarters United States Marine 
Corps, Marine Corp Historical Center, 
Washington Naval Yard, Washington, D.C.  
20374-0580 (USMCHC).  The USMCHC should 
be requested to provide any additional 
information that might corroborate the 
veteran's claims of participation in 
combat and his claimed stressors.  

5.  Following the receipt of a response 
from the USMCHC, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined is 
verified by the record.  If no stressor 
has been verified, the RO should so state 
in its report.  This report is then to be 
added to the claims folder. 

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should schedule the veteran for a VA 
psychiatric examination to determine 
whether he meets the diagnostic criteria 
for PTSD and, if so, whether it is 
related to any verified stressor(s).  The 
RO must provide the examiner with a 
summary of any verified stressor(s), and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
psychiatrist should be advised that the 
veteran has related a history that 
includes many stressors which are not 
related to his service, to include 
participating in or otherwise witnessing 
gunfights, murders, assaults, and 
exposure to dead bodies during 
approximately 25 years as a policeman.  
The examination report should include a 
complete rationale for all opinions 
expressed.  The  claims file must be 
reviewed by the examiner in connection 
with the examination.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of service 
connection for PTSD on a de novo basis, 
to include a formal determination as to 
whether the veteran was engaged in 
combat.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 7 -


